NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
KAREN JOHNSON,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respondent.
2009-3292
Petition for review of an arbitrators decision in
FMCS No. 090602-57266-1 by Alfred O. Haynes,
Sr.
ON MOTION
ORDER
Karen Johnson moves for a one-week enlargement of
time, until June 10, 2010, to file her corrected joint ap-
pendiX.
The court previously granted an extension of time to
file a corrected appendix until June 17, 2010. Thus, the
motion is n1oot.

JOHNSON V. VA
Accordingly,
IT IS ORDERED THAT
The motion is moot.
JUN142U10
Date
cc: Phillip R. Kete, ESq
Hillary A. Stern, Es
s21
q.
FOR THE CoURT
lsi J an I'Iorbaly
J an Horba1y
Clerk
"es2z§E§tl%zzerr°“
JUN 14 2010
JANHORBN.Y
CLERK